                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 ADAM KOKESH                                                     CIVIL ACTION
 VERSUS                                                          NO: 19-1372
 KEVIN CURLEE, ET AL                                             SECTION: "S" (4)


                                   ORDER AND REASONS

       Before the court are the following motions: (1) Kevin Curlee's Motion for Summary

Judgement (Rec. Doc. 42); Kevin Curlee's Motion to Stay Discovery (Rec. Doc. 43); and

Adam Kokesh's Motion to Strike Defendant's Motion for Summary Judgment (Rec. Doc.

44).

       The motion to strike is premised on Kokesh's contention that defendant Curlee refused to

provide him evidence required to adequately respond to the motion for summary judgment. It has

subsequently come to light that the evidence was mailed to plaintiff's counsel on disk, which

according to providing tracking documentation, will be delivered today. Accordingly,

the Motion to Strike Defendant's Motion for Summary Judgment (Rec. Doc. 44) is DENIED

as moot. However, because the evidence has not been provided to counsel within 15 days of the

noticed submission date (currently April 1, 2020), the submission date for the Motion for

Summary Judgment (Rec. Doc. 42) is CONTINUED until April 15, 2020. See L.R. 7.2.

       Finally, because defendant has raised a qualified immunity defense, the Motion to Stay

Discovery (Rec. Doc. 43) is granted in part and denied in part. Discovery required in connection

with the pending motion for summary judgment may proceed; all other discovery (not directly
related to the motion for summary judgment) is stayed pending resolution of the motion for

summary judgment.

       New Orleans, Louisiana, this18th
                                    _____ day of March, 2020.



                         ____________________________________
                              MARY ANN VIAL LEMMON
                          UNITED STATES DISTRICT JUDGE




                                               2
